FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2021

                                      No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        Appellants have filed their sixth and seventh notices of appeal and their sixth and seventh
motions requesting this court to review further orders as part of this appeal. After consideration
of the motion and appellees’ response, the court orders as follows.

        We GRANT the motion to review the trial court’s July 28, 2021 “Order Denying
Defendants’ Cross Motion to Dissolve Injunctions.” We also GRANT the motion to review the
August 27, 2021 “Second Order Extending November 30, 2020 Modified Temporary Injunction”
and the August 27, 2021 “Order Granting Plaintiffs’ Emergency Motion to Extend Non-Compete
Provisions of Temporary Injunction.” See TEX. R. APP. P. 29.6(a)(2).

        The parties are advised that leave will not be granted to brief any additional issues as a
result of this order.
                                                      FILE COPY

It is so ORDERED September 14, 2021.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT